

ELEVENTH AMENDMENT TO LEASE
THIS ELEVENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of July
28, 2015 by and between CIM/OAKLAND CENTER 21, LP, a Delaware limited
partnership (“Landlord”), and PANDORA MEDIA, INC., a Delaware corporation
(“Tenant”), with reference to the following facts:
R E C I T A L S
A.    Landlord and Tenant entered into that certain Office Lease dated as of
July 23, 2009 (the “Original Lease”), as amended by that certain First Amendment
to Lease dated as of April 13, 2010 (the “First Amendment”), that certain Second
Amendment to Lease dated June 16, 2010 (the “Second Amendment”), that certain
Third Amendment to Lease dated as of December 15, 2010 (the “Third Amendment”),
that certain Fourth Amendment to Lease dated March 10, 2011 (the “Fourth
Amendment”), that certain Fifth Amendment to Lease dated July 1, 2011 (the
“Fifth Amendment”), that certain Sixth Amendment to Lease dated September 27,
2011 (the “Sixth Amendment”), that certain Seventh Amendment to Lease dated as
of July 12, 2012 (the “Seventh Amendment”), that certain Eighth Amendment to
Lease dated as of February 1, 2013 (the “Eighth Amendment”), that certain Ninth
Amendment to Lease dated as of June 28, 2013 (the “Ninth Amendment”) and that
certain Tenth Amendment to Lease dated as of October 3, 2014 (the “Tenth
Amendment, and together with the Original Lease, First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
Seventh Amendment, Eighth Amendment and Ninth Amendment, collectively, the
“Lease”), pursuant to which Tenant leases certain premises (the “Existing
Premises”) consisting of 83,912 rentable square feet on the seventh (7th),
eighth (8th), fifteenth (15th) and sixteenth (16th) floors of the building
located 2101 Webster Street, Oakland, California (the “2101 Webster Building”),
and 50,396 rentable square feet on the sixth (6th) and seventh (7th) floors of
the building located at 2100 Franklin Street, Oakland, California (the “2100
Franklin Building”, and together with the “2101 Webster Building” the
“Buildings”), which are both part of the office project known as “Center 21”
comprised of (i) the Buildings, (ii) a subterranean parking garage underneath
the Buildings, and (iii) a multi-story parking structure located at 2353 Webster
Street (collectively, the “Project”).
B.    Tenant intends to expand the Premises to include (i) the tenth (10th)
floor of the 2101 Webster Building, consisting of 24,214 rentable square feet
(the “10th Floor Expansion Space”), as shown on Exhibit A-1 attached hereto, and
(ii) the fourth (4th) floor of the 2100 Franklin Building consisting of 25,261
rentable square feet (the “4th Floor Expansion Space”), as shown on Exhibit A-2
attached hereto. The 10th Floor Expansion Space and the 4th Floor Expansion
Space are collectively referred to herein as the “11th Amendment Expansion
Space”.
C.    Landlord has agreed to the foregoing expansion, subject to the terms and
conditions of this Amendment.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used but not defined herein shall have the meaning given them in the Lease):


A G R E E M E N T
1.    Incorporation of Recitals. Recitals A through C above are incorporated
herein by reference.
2.    The Expanded Premises. Commencing upon delivery of the 11th Amendment
Expansion Space to Tenant (the “11th Amendment Expansion Commencement Date”),
and continuing until the Second Extended Termination Date (as that term is
defined in the Tenth Amendment (September 30, 2020)) (the “11th Amendment
Expansion Space Term”), Landlord shall lease to Tenant, and Tenant shall lease
from Landlord, the 11th Amendment Expansion Space in addition to the Existing
Premises. The 11th Amendment Expansion Space has been measured in accordance
with the Building Owners and Management Association Method for Measuring Floor
Area in Office Buildings, ANSI Z65.1-1996, as modified by Landlord for purposes
of the Buildings. Following the 11th Amendment Expansion Commencement Date, all
references in the Lease to the Premises shall refer to the Existing Premises and
the 11th Amendment Expansion Space, and the Premises shall consist of a total of
approximately 183,783 rentable square feet. The 11th Amendment Expansion
Commencement Date is September 1, 2015, provided that Landlord shall not be
liable for any delay in delivery of the 11th Amendment Expansion Space. The
foregoing notwithstanding, if either or both of the 11th Amendment Expansion
Space premises is not delivered by January 15, 2016, for any reason whatsoever,
through no fault of Tenant, then the date Tenant is otherwise obligated to
commence payment of Base Rent (after any free rent periods) and Additional Rent
shall be delayed by one (1) day for each day that delivery of possession of the
Premises in the required condition is delayed beyond January 15, 2016. If either
or both of the 11th Amendment Expansion Space premises does not occur by
February 15, 2016, then the date Tenant is otherwise obligated to commence
payment of Base Rent and Additional Rent (after any free rent periods) shall be
delayed by two (2) days for each day that delivery of possession of the Premises
in the required condition is delayed beyond February 15, 2016.
3.    Monthly Base Rent for the 10th Floor Expansion Space. Commencing on March
1, 2016 (the “10th Floor Expansion Space Rent Commencement Date”) or such later
date pursuant to Section 2 above, Tenant shall pay Base Rent for the 10th Floor
Expansion Space in the amount of $76,274.10 per month (based on $3.15 per
rentable square foot per month). Thereafter, on each anniversary of the 11th
Amendment Expansion Commencement Date, Base Rent for the 10th Floor Expansion
Space shall be increased annually by 3% per annum throughout the 11th Amendment
Expansion Space Term.
4.    Monthly Base Rent for the 4th Floor Expansion Space. Commencing April 1,
2016 (the “4th Floor Expansion Space Rent Commencement Date”) or such later date
pursuant to Section 2 above, Tenant shall pay Base Rent for the 4th Floor
Expansion Space in the amount of $79,572.15 per month (based on $3.15 per
rentable square foot per month). Thereafter, on each anniversary of the 11th
Amendment Expansion Commencement Date, Base Rent for the 4th Floor Expansion
Space shall be increased annually by 3% per annum throughout the 11th Amendment
Expansion Space Term.
5.    Base Year; Tenant’s Proportionate Share for 10th Floor Expansion Space.
Commencing on January 1, 2017, as to the 10th Floor Expansion Space, Tenant
shall pay Tenant’s Proportionate Share of increases of Operating Costs over the
calendar year 2016, which is 5.12% (as to the 10th Floor Expansion Space only),
based on 24,214/472,636 (as to the 2101 Webster Building), and 3.51% (as to the
Buildings).
6.    Base Year; Tenant’s Proportionate Share for 4th Floor Expansion Space.
Commencing on January 1, 2017, as to the 4th Floor Expansion Space, Tenant shall
pay Tenant’s Proportionate Share of increases of Operating Costs over the
calendar year 2016, which is 11.66% (as to the 4th Floor Expansion Space only),
based on 25,261/216,667 (as to the 2100 Franklin Building), and 3.66% (as to the
Buildings).
7.    Condition of the 11th Amendment Expansion Space. Except for Landlord’s
Work (as hereinafter defined), Tenant hereby agrees to accept the 11th Amendment
Expansion Space in their "as-is, where is" condition (but with all Building
systems serving the 11th Amendment Expansion Space in good working order) and
Tenant acknowledges that Landlord has no obligation to improve the 11th
Amendment Expansion Space nor has Landlord made any representation or warranty
regarding the condition of the 11th Amendment Expansion Space other than
regarding having the Building systems in good working order). Notwithstanding
the foregoing, Landlord shall provide Tenant with a tenant improvement allowance
(the "11th Amendment Expansion Allowance") in the amount of $2,473,750.00 (based
on $50.00 per rentable square foot of the 11th Amendment Expansion Space), to
cover a portion of the costs of designing and constructing the interior
improvements that will be permanently affixed to the 11th Amendment Expansion
Space (the “11th Amendment Expansion Space Improvements”). The 11th Amendment
Expansion Allowance will be disbursed in accordance with the Work Letter
attached as Exhibit B. Tenant shall submit preliminary plans and specifications
(the “Preliminary Plans”) for the 11th Amendment Expansion Space Improvements to
Landlord by October 31, 2015 and shall thereafter prosecute the design and
construction of the 11th Amendment Expansion Space Improvements in accordance
with the Work Letter attached hereto as Exhibit B. For supervising the Expansion
Space Improvements, Tenant shall pay to Landlord or a designated affiliate of
Landlord a construction supervision fee in the amount of $25,000, which fee may
be deducted by Landlord from the 11th Amendment Expansion Allowance. Upon
Landlord’s approval of the Preliminary Plans and receipt of invoices to be paid,
Landlord will reimburse Tenant for one “test-fit” plan in the amount of up to
$7,421.25, which amount may be deducted by Landlord from the 11th Amendment
Expansion Allowance. Any portion of the 11th Amendment Expansion Allowance not
used by December 31st, 2017 shall be retained by Landlord. On or before March 1,
2016, Landlord, at Landlord’s sole cost and expense and without deduction from
the 11th Amendment Expansion Allowance, shall be responsible for bringing all
restrooms on the floors of the 11th Amendment Expansion Space into compliance
with current applicable Laws, and covering the exterior of 2101 Webster Building
directly adjacent and facing 2100 Franklin Building with sheetrock and drywall
(collectively, “Landlord’s Work”). The parties acknowledge and agree that the
finishes in the 10th Floor Expansion Space and 4th Floor Expansion Space
restrooms have been completed and are being delivered to Tenant “as is”, and
that Landlord’s Work shall be done concurrently with and in conjunction with
Tenant’s construction of the Tenant Improvements. Subject to any patent or
latent defects identified by Tenant within six (6) months following the 11th
Amendment Expansion Commencement Date, the commencement of any construction
within the 11th Amendment Expansion Space by anyone claiming by, through or
under Tenant shall be conclusive evidence that: (a) Tenant accepts possession
thereof; and (b) the 11th Amendment Expansion Space was in good and satisfactory
condition.
8.    Condition of the Existing Premises. Subject to Landlord’s obligations
under the Lease, and this 11th Amendment, Tenant shall continue to lease the
Existing Premises in their "as-is, where is" condition and Tenant acknowledges
that Landlord has no obligation to improve the Existing Premises nor has
Landlord made any representation or warranty regarding the condition of the
Existing Premises.
9.    Parking. Effective as of the Expansion Space Commencement Date and
continuing throughout the Term, Tenant shall have the right to rent the
additional following parking spaces: Up to forty-nine (49) unreserved parking
passes in the Parking Structure at 2353 Webster, and up to five (5) unreserved
parking passes in the Underground Parking Garage. Tenant's rental and use of
such additional parking passes shall be in accordance with, and subject to, all
provisions of the Lease including, without limitation, any increases in payment
of the monthly parking rates as specified therein. Bicycle parking is available
on the first deck of the 2353 Webster Parking Structure at no cost to Tenant.
The parties acknowledge that Landlord currently operates a courtesy shuttle on
non-holiday business days between the Parking Structure and the Building, and
between the Building and the 19th Street BART Station between 3:30 p.m. and 8:30
p.m. Tenant should direct any questions regarding such shuttle to the Buildings
manager.
10.    Option to Extend. The renewal option in Section 11 of the Tenth Amendment
shall apply to the entire Premises (as herein expanded).
11.    Signage. At no cost to Tenant, Landlord shall provide Buildings standard
signage for the 11th Amendment Expansion Space, including 2101 Webster Building
directory, 2100 Franklin Building directory, elevator lobby and suite
identification signage. Subject to Landlord’s prior reasonable approval as to
the design of the sign, at Tenant’s sole cost, Tenant may place its standard
corporate signage, with corporate logo, at the Premises double door entry and in
the elevator lobby on any full floor that it occupies.
12.    Security Deposit. Tenant is not required to provide any additional
Security Deposit (as defined in the Lease) in connection with the 11th Amendment
Expansion Space.
13.    Authority.
(a)    Landlord hereby covenants, represents and warrants to Tenant that: (i) no
third party consents or approvals are required, or Landlord has obtained all
required consents or approvals (and such consents or approvals have been
attached to this Amendment), in order for Landlord to enter into this Amendment;
(ii) the execution, delivery and full performance of this Amendment by Landlord
does not and shall not constitute a violation of any contract, agreement,
mortgage, undertaking, judgment, law, decree, governmental or court or other
restriction of any kind to which Landlord is a party or by which Landlord may be
bound; (iii) Landlord is duly organized, validly existing and in good standing
under the laws of the state of its organization and has full power and authority
to enter into this Amendment, to perform its obligations under this Amendment in
accordance with its terms, and to transact business in the state in which the
Premises are located; (iv) this Amendment does not violate the provisions of any
instrument heretofore executed by and/or binding on Landlord, or affecting or
encumbering the Premises.
(b)    Tenant hereby covenants, represents and warrants to Landlord that: (i) no
third party consents or approvals are required, or Tenant has obtained all
required consents or approvals (and such consents or approvals have been
attached to this Amendment), in order for Tenant to enter into this Amendment;
(ii) the execution, delivery and full performance of this Amendment by Tenant
does not and shall not constitute a violation of any contract, agreement,
mortgage, undertaking, judgment, law, decree, governmental or court or other
restriction of any kind to which Tenant is a party or by which Tenant may be
bound; (iii) Tenant is duly organized, validly existing and in good standing
under the laws of the state of its organization and has full power and authority
to enter into this Amendment, to perform its obligations under this Amendment in
accordance with its terms, and to transact business in the state in which the
Premises are located; (iv) this Amendment does not violate the provisions of any
instrument heretofore executed by and/or binding on Tenant.
14.    Brokers. Landlord and Tenant each warrant and represent to the other that
other than CBRE and Colliers International (“Brokers”), it has not employed or
dealt with any real estate broker or finder in connection with this Amendment,
and that it knows of no real estate broker, agent or finder who is or might be
entitled to a commission or fee in connection with this Amendment. Landlord and
Tenant each agree to indemnify, defend and hold the other harmless from and
against any and all claims demands, losses, liabilities, lawsuits, judgments,
and costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent other than
Brokers occurring by, through, or under the indemnifying party in connection
with this Amendment.
15.    Status of Lease. Except as amended by this Amendment, the Lease remains
unchanged, and, as amended by this Amendment, the Lease is in full force and
effect.
16.    Counterparts. This Amendment may be executed in several counterparts,
each of which may be deemed an original, but all of which together shall
constitute one and the same Amendment. In addition, properly executed,
authorized signatures may be transmitted via facsimile and upon receipt shall
constitute an original signature.
17.    Entire Agreement. There are no oral or written agreements or
representations between the parties hereto affecting the Lease not contained in
the Lease or this Amendment. The Lease, as amended, supersedes and cancels any
and all previous negotiations, arrangements, representations, brochures,
displays, projections, estimates, agreements, and understandings, if any, made
by, to, or between Landlord and Tenant and their respective agents and employees
with respect to the subject matter thereof, and none shall be used to interpret,
construe, supplement or contradict the Lease, including any and all amendments
thereto. The Lease, and all amendments thereto, shall be considered to be the
only agreement between the parties hereto and their representatives and agents.
To be effective and binding on Landlord and Tenant, any amendment, revision,
change or modification to the provisions of the Lease must be in writing and
executed by both parties.
--Signatures Next Page--
IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.
“Tenant”:


PANDORA MEDIA, INC.,
a Delaware corporation


By: /s/ Michael Herring        
Name: Michael Herring        
Its:      Chief Financial Officer    


“Landlord”:


CIM/OAKLAND CENTER 21, LP,
a Delaware limited partnership


By:
CIM Management, Inc., a California corporation

Its property manager


By:     /s/ Terry Wachsner            
Terry Wachsner, Vice President





1